
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.32



RENTAL CONTRACT



Between
Proxima ASA
Business No. 976 683 420
(hereafter called Lessee)

and

Vaerste AS
(hereafter called Lessor)


the following rental contract has been concluded this day concerning the rental
of premises at K.G. Mejdahlsvei 9, Courtyard No. 423, Unit No.2 in Fredrikstad
township.

1.DESCRIPTION OF RENTAL

The rental includes a newly-built manufacturing, warehouse, and office structure
of approximately 3000 square meters gross area, situated as shown on the
drawing, see Enclosure 1.

The rental additionally includes110 parking spaces.

The size of the interior rental area is calculated in accordance with the
Norwegian Standard NS 3940 "Area and Volume Measurement of Buildings" when
building is completed. The rent is calculated on this basis.

2.CONDITION OF PREMISES AT DELIVERY OF POSSESSION

The premises will be delivered to Lessee in the same condition they are found at
the time this contract was concluded. All additional installations and
additional work over and above the condition, in which the premises are found,
must be undertaken and paid for in their entirety by Lessee after prior written
consent by Lessor, see Point 9 a).

3.USE OF PREMISES

The premises are to be used for manufacturing in conformity with the drawings
dated May 12, 2000.

4.COMPLETION OF STRUCTURE/RENTAL TERM

The structure will be completed by February 1, 2001 (completion date) provided
that the building permit is granted before June 16, 2000. If the building permit
is granted after June 16, 2000, the completion date will be set back
accordingly. The premises will be delivered fully furnished and in functional
condition comparable to Unit No. 6267, finished May 1, 1999.

The lease runs continuously until February 1, 2011, after which the rental
contract ends without further notice or termination.

Lessee has the right to negotiate a renewal of the rental contract at market
value for a term of an additional 10 years.

In the event that Lessee wishes to make use of his right to negotiate, he must
notify Lessor thereof in writing, at the latest, six (6) months before the
contract expires, that is, before July 31, 2010.

--------------------------------------------------------------------------------

5.RENT

a)The rent is 2,625,000 Norwegian kroner (NOR) per year (875 NOR per square
meter), and is to be paid quarterly and timely on the 1st of each calendar
quarter in the sum of 656,250 NOR.

The parking spaces are to be paid in the sum of 1,500 NOR per space per year, a
total of 165,000 NOR per year/41,250 NOR per calendar quarter.

b)Conditions of the rental price: The entire project is to be defined as a
manufacturing locale and thereby non-taxable.

If Lessee desires changes beyond the agreed qualities, the rent will be
increased by 12.5% of the invested sum.

The basis for the rental price is the division of costs, as for the
manufacturing locale rented from May 1, 1999.

c)Lessor can, effective January 1 of each year, starting January 1, 2002, demand
that the rent be adjusted in conformity with any rise in the Statistical Central
Bureau's consumer price index, or—should this be discontinued—another comparable
official index. The basis for the first-time calculation is the rent fixed by
the contract and the index indicator for October 15, 2000 forward to October 15,
2001. The basis for subsequent yearly adjustments on January 1 consists of the
rent current at that time together with the rise in the index during the past
12 months forward until October 15 of the previous year.

In the event that government provisions should bar fulfillment of the specified
rental adjustment, the rent shall, independent of the fixed points of
adjustment, be immediately adjusted to the extent and from the moment it is
lawful to do so.

d)The provisions in the Rental Act § 4-3 relating to rent do not apply.

e)Overdue rent or other payment obligations may not be withheld or placed on
deposit by Lessee. Lessee may not counter with a claim Lessee may have against
Lessor, unless the claim is admitted or has the force of law.



6.RENT DOES NOT INCLUDE

a)Expenditures for electrical power for lighting in the rented premises, for
heat, ventilation/cooling, machines, equipment, or for outside areas included in
the rental contract. Lessee promises to establish his own account for use of
electrical power. The costs associated with setting up an account are borne by
Lessee.

b)Water and sewage fees.

c)Renovation.

d)Costs for required internal maintenance, environmental fees, and any
additional taxes and fees imposed by the government as a consequence of the
Lessee's business, shall be paid by Lessee.

e)Heating oil and/or propane for heating and production, as well as all
technical installations (including gauges) undertaken by Lessee.

f)Insurance for his own furnishings, goods, personal property and windows/glass.

g)Value-added tax/investment fees required by government regulations.

h)In addition to rent, Lessee agrees to pay his fair share of the property's
shared expenses based upon the use and size of the rented areas; this includes
security, shoveling of snow from roadways, sweeping, power/maintenance of
street/outdoor lighting, landscaping, etc.

These costs are covered through an advance assessment of 40 NOR per square
meter/year, that is, 120,000 NOR per year/30,000 NOR per quarter. These are
subject to adjustment.

--------------------------------------------------------------------------------

The amount of the advance assessment is due for payment at the same time as the
rent. Lessor determines the amount of the advance assessment.

Shared fees will include more than electricity and fuel, and the limitation of
Rental Act § 3-1 does not apply.

7.GUARANTY

Before the lease goes into effect, Lessee shall provide guaranty (surety) from a
bank or insurance company, to insure proper fulfillment of the
contract—including coverage of rent, share of heating and operational fees, and
coverage of inadequate maintenance—in the amount of 2,238,750 NOR (9 months'
rent)

or alternatively, deposit an advance payment Lessor's operating account No. 5122
05.96447 in the amount of 2,238,750 NOR.

This amount will be returned less any unresolved obligations two (2) months, at
the latest, after the contract expires.

The guaranty shall be formulated as follows.

"The guarantor promises to pay, upon first request from the lessor, the
outstanding debt of the lessee, documented by the lessor, and limited in extent
by the upper limit of the guaranty.

The lessor can report a claim covered by the guaranty, irrespective of the
claim's expiration date, as long as the period of guaranty is in effect. See
below:

The guaranty shall be valid for 3 months after the expiration of the contract.

The lessee understands and accepts that the failure to provide a satisfactory
guaranty within four (4) weeks after the date of delivery of possession,
specified under Point 4, will be regarded as a basic breach of the rental
contract, giving the lessor the right to void the contract effective
immediately."

8.LESSOR'S OBLIGATIONS—RIGHTS

a)Lessor will deliver possession of the premises in conformity with Point 2 of
this contract.

b)Lessor or its agent may establish house rules. If Lessor has not stipulated
otherwise, the Oslo Homeowners' Association House Rules apply to business
premises.

c)Lessor takes care of the outside maintenance of the building. He is entitled
to undertake all exterior and interior work found necessary to execute the
reasonable maintenance of the property.

Lessor shall have access to the premises in order to verify that they are being
used as anticipated, and that Lessee is fulfilling his maintenance obligation as
specified by the contract.

Should Lessee neglect his maintenance obligation as specified by the contract,
Lessor can, to the degree he deems it necessary to safeguard valuables and the
operation of the property, initiate the necessary maintenance work and hold
Lessee responsible for all related costs.

9.LESSEE'S OBLIGATIONS—RIGHTS

a)Should Lessee desire to do alteration work in the rented premises, a written
request for said work must be sent to Lessor. The request should contain a
description of the work and, if needed, drawings. Such work must not begin
before consent is received in written form from the Lessor.

Furthermore, it is up to Lessee to obtain the necessary permits from the public
authorities for the work.

--------------------------------------------------------------------------------

b)Said structural alterations become the property of Lessor, free and clear, at
the expiration of the lease, if Lessor does not desire to have the work removed
or to have the premises returned to the condition prior to when the alterations
were made.


To the extent to which the alterations to the premises and/or use result in an
increase in the insurance premium for Lessor, and/or other renters, Lessee will
be held responsible for these increases. The same is true for increases that
arise because of Lessee's specific business.

c)Signs, including directional signs, may not be put up unless Lessor and any
relevant public authorities have approved in writing the appearance, purpose,
and placement of these.

d)Before the lease goes into effect, and during the entire term of the lease,
Lessee promises to ensure that the rented premises, including all installations
and alterations made under Lessee or Lessor's direction, are consistent with and
appropriate to his business, type of operation, employees, and public
guidelines.

e)Lessee is responsible for the internal maintenance of the rented premises,
including the furnishings and installations. Lessee promises to maintain the
entrance door and windows, including glass and framework.

Interior maintenance also includes floor coverings, ceiling panels, walls,
posts, electrical lines from switchboard or fuse box, all electrical equipment
as well as heat, ventilation, and sanitation equipment of the rented premises.

Lessee's responsibility also includes accidental damage and replacement. This
extends to furnishings shared by several renters on the property. In this case,
costs may be distributed among the shared costs.

f)Lessee promises to treat the rental premises and the rest of the property with
appropriate care and is liable for replacement of all damage for which he, his
employees, permanent and casual, as well as movers, delivery people, subletters,
and people he grants access to his property, are responsible.

The premises may not be used in a manner that diminishes the courtyard's
reputation or subjects other renters/neighbors to noise, dust, odor, or clutter
in the indoor/outdoor shared areas of the property.

g)Lessee's maintenance and replacement liability also includes damages that
result from break-ins to the premises included into the lease. Lessee promises
to acquire insurance that fully covers all burglaries and vandalism, including
damage to doors and windows, their glass/framework, as well as loss of system
keys/key cards.

h)Lessee is liable for loss of keys/key cards. The loss of keys/key cards shall
immediately be reported to Lessor. Should the loss of Lessee's keys/key cards
lead to increased risk for other renters or the property's shared
areas/installations, Lessor is entitled to replace the lock system/parts thereof
at Lessee's expense.



10.TERMINATION OF THE RENTAL AGREEMENT

a)When the lease expires, the rented premises shall be returned to the
possession of Lessor in an orderly and clean condition, including all
windowpanes, and with such equipment and furnishings as were found there at the
time the lease went into effect.

All distributed keys must be returned to Lessor. Lessee will be liable for
replacement of lost keys, see Point 9, h).

b)In the event that Lessee substantially defaults on the obligations set forth
in this contract or the provisions of the Rental Act, Lessor can void the
contract. Lessee is then obligated to vacate the premises immediately. Lessee
continues to be obligated to pay rent for the remainder of the rental term,
unless Lessor finds new tenants, along with Lessor's costs related to clearance,
cleaning, and repair of the premises, and any resultant eviction lawsuit.

--------------------------------------------------------------------------------



Moreover, Norwegian contract law standard practices on default apply.

Lessee accepts that Lessor can demand compulsory removal if he does not
voluntarily vacate the rental space when the rental term has expired or in the
event that the rent and other payment obligations have not been paid when due.

11.SUBLETTING

Subletting is permitted with Lessor's written consent. Lessor may not deny
consent without good cause.

12.TRANSFERENCE

Transference of the rental contract is not permitted.

Rental Act § 8-4 does not consequently apply.

13.THIS RENTAL AGREEMENT

This rental agreement is issued in two (2) copies, of which Lessor and Lessee
each have one.

Fredrikstad, June 9, 2000
As Lessor:
 
As Lessee:
VÆRSTE AS
 
Proxima ASA
 
 
 

--------------------------------------------------------------------------------

Petter Fredriksen  

--------------------------------------------------------------------------------

Enclosure 1:        Drawing of the rental areas.

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.32



RENTAL CONTRACT
Between Proxima ASA Business No. 976 683 420 (hereafter called Lessee) and
Vaerste AS (hereafter called Lessor)
